Exhibit 99.5Press Release South Texas Oil Company Announces $26.1 Million Debt Restructuring and Non-Core Asset Dispositions Transactions Strengthen Balance Sheet SAN ANTONIO – February 23, 2009 (PR Newswire) – South Texas Oil Company (NASDAQ: STXX) today announced a comprehensive debt restructuring.In further improving its balance sheet, the Company has entered into definitive agreements with The Longview Fund L.P. to restructure $26.1 million of senior secured debt (plus accrued interest).The debt restructuring includes the exchange of $16.3 million in principal (plus accrued interest) for shares of Series A
